Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 05/13/2019 havingclaims 1-20 pending and presented for examination.
Priority
2.  	Application filed on 01/30/2019  has no priority.
Drawings
3.  	The drawings were received on 01/30/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 05/09/2019, 01/30/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/06/2019 is accepted by the examiner.

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 7, 13, 16-17 are r rejected under 35 U.S.C. 103 as being unpatentable over US Publication  US 20180343600 A1 MA et al. (Hereinafter “MA "), US 20100195617 A1 Park et al. (Hereinafter “Park ").
 	As per claim 1, MA teaches a method comprising: at an access node including a wireless transceiver, one or more processors, and a non- transitory memory: 
obtaining, by the access node, a first set of data packets from one or more client devices, wherein the access node interconnects with a   Broadband Network Gateway (BNG) associated with a wireline  network and a packet processing node associated with a wireless access (para [0173-0182], [0133] fig,12, 13, obtaining by  a relay node a set of data sent by the far use device, the access node interconnects with a   Broadband Network Gateway (BNG) associated with a wireline  network such as the core network with MME and gateway servers); determining, by the access node, whether to transmit the first set of data packets to a packet processing node (para [0173-0182], fig,12, 13,, determining by the relay node whether to transmit the received data packets from the use station to the based since it is addressed to a  packet processing node the base station); in response to determining that the first set of data packets are to be transmitted to the packet processing node, generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets,   (para [0173-0182], fig,10,12, 13, in response to the determining to the send the packet the packet processing node base station, generating relay packets destined for base station by applying  first suitability criterion associated with the packet processing node,  ..); and transmitting, by the access node, the first set of adapted data packets to the packet processing node (para [0173-0182], fig,12, 13, transmitting by the 
	Park teaches wherein the access node interconnects with a network node associated with a wireline access and a packet processing node associated with a wireless access (para [[0035]], station eNB connects interconnects with a network node associated with a wireline access X2 interface and associated with wireless access), generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets, wherein applying the first adaptation function includes applying a Packet Data Convergence Protocol (PDCP) header to the first set of data packets and the first set of adapted data packets satisfy a first suitability criterion associated with the packet processing node (para [0046], [0058], fig. 4, generating PDCP packets in response to the determining to the send the packet the packet processing node base station, generating relay packets destined for base station by applying  first suitability criterion associated with the packet processing node  applying a Packet Data Convergence Protocol (PDCP) header to the first set of data packets based on the suitability of transmission of packets).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of MA by wherein the access node interconnects with a network node associated with a wireline access and a packet processing node associated with a wireless access, generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets, wherein applying the first adaptation function includes applying a Packet Data Convergence Protocol (PDCP) header to the first set of data packets and the first set of 
	As per claim 7, MA, Park teaches the method of claim 1, wherein the one or more client devices are wireless or wireline devices (fig,12, the client is wireless clients).  
	As per claim 13, MA teaches a non-transitory computer storage that stores executable program instructions that, when executed by one or more computing devices associated with an access node, cause the access node to: obtain a first set of data packets from one or more client devices, wherein the access node interconnects with a   Broadband Network Gateway (BNG) associated with a wireline  network and a packet processing node associated with a wireless access (para [0173-0182], [0133] fig,12, 13, obtaining by  a relay node a set of data sent by the far use device, the access node interconnects with a   Broadband Network Gateway (BNG) associated with a wireline  network such as the core network with MME and gateway servers));; determine whether to transmit the first set of data packets to a packet processing node (para [0173-0182], fig,12, 13,, determining by the relay node whether to transmit the received data packets from the use station to the based since it is addressed to a  packet processing node the base station); in response to determining that the first set of data packets are to be transmitted to the packet processing node, generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets, wherein PDCH, MACH, PHY layers  which includes header as per 3GPP, LTE or 5G standards.); and transmit the first set of adapted data packets to the packet processing node (para [0173-0182], fig,12, 13, transmitting by the relay station the received information to the packet processing node base station).    
 	Park teaches wherein the access node interconnects with a network node associated with a wireline access and a packet processing node associated with a wireless access (para [[0035]], station eNB connects interconnects with a network node associated with a wireline access X2 interface and associated with wireless access), generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets, wherein applying the first adaptation function includes applying a Packet Data Convergence Protocol (PDCP) header to the first set of data packets and the first set of adapted data packets satisfy a first suitability criterion associated with the packet processing node (para [0046], [0058], fig. 4, generating PDCP packets in response to the determining to the send the packet the packet processing node base station, generating relay packets destined for base station by applying  first suitability criterion associated with the packet processing node  applying a 
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 17, MA, Park teaches the non-transitory computer storage of claim 13, wherein the one or more client devices are wireless or wireline devices (fig,12, the client is wireless clients).  
	As per claim 21, (New) , MA, Baba teaches an access node comprising: at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the access node to perform operations, comprising: obtaining, by the access node, a first set of data packets from one or more client devices, wherein the access node interconnects with a Broadband Network Gateway (BNG) associated with a wireline network and a packet processing node associated with a wireless access (para [0173-0182], [0133] fig,12, 13, obtaining by  a relay node a set of data sent by the far use device, the access node interconnects with a   Broadband Network Gateway (BNG) associated with a wireline  network such as the core network with MME and gateway servers); determining, by the access node, whether to transmit the first set of data packets to the packet processing node; in response to determining that the first set of data packets are to be transmitted to the packet processing node (para [0173-0182], fig,12, 13,, determining by the relay node whether to transmit the received data packets from the use station to the based since it is addressed to a  packet processing node the base station);, generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets, wherein applying the first adaptation  (para [0173-0182], fig,10,12, 13, in response to the determining to the send the packet the packet processing node base station, generating relay packets destined for base station by applying  first suitability criterion associated with the packet processing node, relay station receives the IP packets from UE along with IP headers and applies the PDCH, MACH, PHY layers  which includes header as per 3GPP, LTE or 5G standards.); and transmitting, by the access node, the first set of adapted data packets to the packet processing node (para [0173-0182], fig,12, 13, transmitting by the relay station the received information to the packet processing node base station).    .
	Park teaches wherein the access node interconnects with a network node associated with a wireline access and a packet processing node associated with a wireless access (para [[0035]], station eNB connects interconnects with a network node associated with a wireline access X2 interface and associated with wireless access), generating a first set of adapted data packets by applying a first adaptation function to the first set of data packets, wherein applying the first adaptation function includes applying a Packet Data Convergence Protocol (PDCP) header to the first set of data packets and the first set of adapted data packets satisfy a first suitability criterion associated with the packet processing node (para [0046], [0058], fig. 4, generating PDCP packets in response to the determining to the send the packet the packet processing node base station, generating relay packets destined for base station by applying  first suitability criterion associated with the packet processing node  applying a 
 	Examiner supplies the same rationale as supplied in claim 1.
 	As per claim 22,  (New) , MA, Park teaches The access node of claim 21, wherein generating the first set of adapted data packets comprises aggregating the first set of data packets from the one or more client devices (fig,12, the client is wireless clients).  
 	Claim(s) 2-3,5-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA, Park further view of US PG Pub US 20170164221 A1 to TAN BERGSTROM et al (hereinafter TAN BERGSTROM).
	As per claim 2, MA, Park teaches the method of claim 1, TAN BERGSTROM teaches wherein the packet processing node operates in accordance with a Dual Connectivity protocol (para [0008], processing node operates in accordance with a Dual Connectivity protocol).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of MA, Park by packet processing node operates in accordance with a Dual Connectivity protocol as suggested by TAN BERGSTROM, this modification would benefit   MA for enabling a better handover process.
	As per claim 3, MA, Park teaches the method of claim 1, TAN BERGSTROM teaches wherein the packet processing node operates in accordance with a Carrier 
	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 5, MA, Park teaches the method of claim 1, TAN BERGSTROM teaches wherein generating the first set of adapted data packets comprises aggregating the first set of data packets from the one or more client devices(para [0010], comprises aggregating the first set of data packets from the wireless device).  
	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 6, MA, Park teaches the method of claim 5, wherein aggregating the first set of data packets is performed through one or more service access points (SAP) (para [0173-0182], fig,12, first set of data packets is performed through one or more service access points such as relay stations).  
	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 14, MA, Park teaches the non-transitory computer storage of claim 13, TAN BERGSTROM teaches wherein the packet processing node operates in accordance with a Dual Connectivity protocol (para [0008], processing node operates in accordance with a Dual Connectivity protocol).  
	Examiner supplies the same rationale as supplied in claim 2.
	As per claim 15, MA, Park teaches the non-transitory computer storage of claim 13, TAN BERGSTROM teaches  wherein the packet processing node operates in accordance with a Carrier Aggregation protocol (para [0010], operates in accordance with a Carrier Aggregation protocol)..  
	Examiner supplies the same rationale as supplied in claim 2.

 				Response to Arguments
 	On page 9 of applicant's argument regarding claim 1, applicant argues that, "First, no reference alone or in combination teaches, suggests, or discloses features offering "wherein the access node interconnects with a Broadband Network Gateway (BNG) associated with a wireline network" as recited in amended Independent Claim 1". MA teaches para [0173-0182], [0133] fig,12, 13, obtaining by  a relay node a set of data sent by the far use device, the access node interconnects with a   Broadband Network Gateway (BNG) associated with a wireline  network such as the core network with MME and gateway servers, the core network is IP network which is a broadband network.
 	 On page 9 of applicant's argument regarding claim 1, applicant argues that, "Second, no reference alone or in combination teaches, suggests, or discloses features offering ", wherein applying the first adaptation function includes applying a Packet Data Convergence Protocol (PDCP) header to the first set of data packets" as recited in amended Independent Claim 1.para [0173-0182], fig,10,12, 13, in response to the determining to the send the packet the packet processing node base station, generating relay packets destined for base station by applying  first suitability criterion associated with the packet processing node, relay station receives the IP packets from UE along with IP headers and applies the PDCP, MAC, PHY information);
Allowable Subject Matter
 	Claim 8-12, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20130343288 A1; US Patent Publication US 20120115480 A1,   US Patent Publication US 20120294226 A1
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467